Citation Nr: 0007031	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to monetary allowance to a child of a Vietnam 
veteran for disability resulting from spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's father



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971, and his DD Form 214 indicates an additional prior three 
years, five months and eleven days of unverified service.  He 
received the National Defense Service Medal with Bronze Star, 
the Vietnam Service Medal, and the Purple Heart Medal.

The appellant is the veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.
 
2.  The veteran's child has occipital encephalocele.


CONCLUSION OF LAW

The Board is compelled by VAOPGCPREC 5-99 to find that 
occipital encephalocele is not a form of spina bifida.  38 
U.S.C.A. §§ 1802, 1805(a), 7104(c) (West 1991 & Supp. 1998);  
38 C.F.R. § 3.814 (1999);  VAOPGCPREC 5-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that his daughter is entitled to 
monetary allowance based on a disability resulting from spina 
bifida.  The veteran asserts that the condition which his 
daughter has, occipital encephalocele, is a form of spina 
bifida.  

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam during the Vietnam era.  He received the 
Vietnam Service Medal, the National Defense Service Medal 
with Bronze Star, and the Purple Heart Medal.  

In an April 1998 letter, James J. Steidler, M.D., a 
neuroradiologist, wrote regarding the veteran's daughter's 
diagnosis of encephalocele, Chiari II malformation, and 
cervical syrinx as it related to spina bifida.  He asserted 
that neural tube defects include multiple abnormalities, only 
one of which is spina bifida.  He wrote that spina bifida can 
be very mild and incidental on radiographs, often at the 
lumbar region, and of no clinical significance.  However, 
multiple other neural tube closure defects at other levels of 
the spine as well as the brain and skull can be seen with 
multiple known associated anomalies such as Chiari II 
malformation, syringohydromyelia, hydrocephalus, callosal 
dysgenesis, etc.  Therefore, Dr. Steidler concluded, the 
neural tube closure defects, with spina bifida referring to a 
finding which is often at the less serious end of this 
spectrum, are considered to be a spectrum of related 
abnormalities.

In a May 1998 letter, Lanning William Houston, M.D., a 
neuroradiologist, stated that occipital cephalocele is a 
defect of the skull and dura with extracranial extension of 
the intracranial structures located in the occipital region.  
He noted that one etiology for cephalocele is failure of 
closure of the sites of primary neural tube closure.  He 
noted that spinal dysraphism is a heterogenous group of 
spinal anomalies that include spina bifida.  He described 
spina bifida as an incomplete closure of the bony elements of 
the spine posteriorly, and a form of failure of closure of 
the neural tube.

In a May 1998 written medical opinion, John T. McDonald, 
M.D., who practices in the field of pediatric neurology, 
asserted that occipital encephalocele is form of spina bifida 
or open spine.

In a May 1998 letter, Douglas H. Yock, Jr., MD., director of 
neuro-imaging at Abbot Northwestern Hospital, asserted that 
it was medically reasonable to consider "occipital 
encephalocele" in the same category as "spina bifida" from 
both embryologic and clinical perspectives.  He asserted that 
children born with occipital encephalocele have the same 
basic deformity (neural tube defect) and at least as great 
functional impairment as children born with spina bifida.

During a June 1998 RO hearing, the veteran submitted the 
above-discussed medical opinions in support of his daughter's 
claim.  He contended that these medical opinions demonstrated 
that his daughter's condition was a form of spina bifida, for 
which  monetary allowance pursuant to 38 U.S.C.A. § 1805(a) 
was warranted.
 
In an August 1998 VA memorandum the Chief Public Health and 
Environmental Hazard Officer of the Department of Veterans 
Affairs, who is a medical doctor, asserted that the occipital 
encephalocoele of the veteran's child is the equivalent of 
spina bifida and is clearly within the intent of the 
legislation granting benefits to offspring of Vietnam 
veterans.  She asserted that, based on the medical evidence, 
encephalocoeles represent the same process as spina bifida.

Analysis

The VA shall pay monetary allowance under Chapter 18 of the 
Unites States Code to any child of a Vietnam veteran for any 
disability resulting from spina bifida suffered by such 
child.  38 U.S.C.A. § 1805(a) (West 1991 & Supp. 1998);  38 
C.F.R. § 3.814 (1999).  This chapter applies with respect to 
all forms and manifestations of spina bifida except spina 
bifida occulta.  38 U.S.C.A. § 1802 (West 1991 & Supp. 1998).

The veteran is a Vietnam veteran.  38 C.F.R. § 3.814(c)(1).

In VAOPGCPREC 5-99, the VA General Counsel held that pursuant 
to 38 U.S.C.A. § 1802, chapter 18 of title 38, United States 
Code, applies with respect to all forms of spina bifida other 
than spina bifida occulta.  The General Counsel further held 
that for purposes of that chapter, the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord, but does not include other neural tube defects 
such as encephalocele and anencephaly. 

The Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

Pursuant to VAOPGCPREC 5-99, the Board must find that 
occipital cephalocele is not a form of spina bifida.  
Accordingly, the claim for monetary allowance to the 
veteran's child for disability resulting from spina bifida is 
denied, since occipital encephalocele is claimed as the form 
of spina bifida for which the allowance is warranted, and the 
Board is compelled by VAOPGCPREC 5-99 to find that occipital 
encephalocele is not a form of spina bifida.
 
With regard to the above analysis, the appellant is advised 
that the Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  As 
such, pursuant to VAOPGCPREC 5-99, which is a precedent 
opinion of the General Counsel, the Board is necessarily 
constrained to find that occipital cephalocele is not a form 
of spina bifida, notwithstanding the conflicting medical 
evidence of record.  The veteran and the appellant are 
advised that were they to file a timely appeal of this claim 
to the Court of Appeals for Veterans Claims (Court), the 
Court would not necessarily be bound by VAOPGCPREC 5-99.


ORDER

Entitlement to monetary allowance to a child of a Vietnam 
veteran for a disability resulting from spina bifida is 
denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

